Citation Nr: 0515806	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee with degenerative arthritis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 until June 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

This matter was previously before the Board in December 2003.  
At that time, a remand was ordered to accomplish additional 
development.


FINDING OF FACT

The veteran's internal derangement of the right knee with 
degenerative arthritis is manifested by complaints of pain 
and stiffness; objectively, he has flexion limited to no more 
than 110 degrees and extension limited to no more than 10 
degrees, with no instability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for internal derangement of the right knee with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5010-5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in April 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, a lay statement 
from the veteran's wife is of record.  Moreover, statements 
written by the veteran are also associated with the claims 
folder.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran was examined by VA in August 1999.  He complained 
of right knee pain that was worse with standing, sitting and 
walking.  Such pain occurred two to three times daily and 
each episode could last for a few hours.  Such pain limited 
his daily activities.  The veteran reported loss of motion 
due to pain.  

The August 1999 examination report indicated that the veteran 
was employed as a social worker, where he spent forty percent 
of his time on his feet.  He drove approximately 100 miles 
per week.  

Upon physical examination, the veteran wore a right knee 
brace.  With his brace on, he walked with a moderate left 
limp.  Without the brace, he walked with a moderate right 
limp.  Posture, gait, station and carriage were otherwise 
normal.  The veteran had range of motion of the right knee 
from 0 to 135 degrees.  He complained of pain upon full 
extension.  The veteran dressed, undressed and climbed up and 
down the examination table slowly and awkwardly.  He 
complained of right knee pain while walking on his tiptoes.  
He also had right leg pain while walking on his heels.  He 
had pain in both legs on shallow squat and he did not do a 
deep squat.  He grimaced while walking on tiptoes, walking on 
heels and squatting.  Following the examination, the veteran 
was diagnosed with status post right knee medial 
meniscectomy.

In a March 2000 letter, D. H., M.D., indicated that he was 
treating the veteran for various conditions, including right 
knee pain.  The veteran had significant limitations in his 
ability to shovel snow, perform lifting or do any home 
maintenance projects.  He was also very limited in his 
ability to climb a ladder or engage in repetitive bending.  
He had difficulty sitting through a movie, an extended dinner 
or long meetings.  His pain generally increased with sitting 
in excess of one hour.  It was noted that the veteran 
underwent significant therapy to improve his level of 
functioning.  The veteran's ongoing symptoms were described 
as significant.  

The veteran was again examined by VA in May 2000.  He 
continued to complain of right knee pain and reported spasms 
above and below the knee.  Sometimes his knee was so tight 
that he could not loosen the spasms in his calves and 
hamstrings, affecting his ability to stand.  He took 
Amitriptyline for sleep at night.  

The veteran described his right knee pain as constant.  It 
was of moderate degree in the morning.  After stretching the 
right knee, the pain was light to moderate, becoming more 
extreme with use over the course of the day.  The veteran 
could not go for long walks or stand for long periods of 
time.  He also could not climb ladders or lift much weight.  
Sitting was limited.  Additionally, he could not bend the 
right knee to stoop.  He avoided sports involving moving 
around and jumping.  Such activities would cause right knee 
instability.  He used to ride a bicycle but could no longer 
peddle.

Objectively, the veteran wore an elastic brace on his right 
knee.  With the brace, posture, gait, station and carriage 
were normal.  Without the brace there was a marked right 
limp.  The veteran had range of motion of the right knee from 
0 to 105 degrees.  He grimaced and complained of pain with 
full flexion.  The veteran dressed, undressed and climbed up 
and down the examination table with moderate slowing and 
awkwardness.  He complained of right knee pain while walking 
on his tiptoes, walking on his heels and on shallow 
squatting.  He did not do a deep squat.  The right knee 
showed no excess patellar mobility or lateral, medial, 
anterior or posterior instability.  Drawer and McMurray's 
tests were negative.  There was no lower extremity atrophy.  
There was also no right knee redness, swelling, or 
tenderness.  The VA examiner commented that pain did 
significantly limit functional ability.  There was limitation 
of motion due to pain on use.  Such loss of motion due to 
pain was approximately 30 degrees.  There was also excess 
fatigability.  There was no definite evidence of 
incoordination.  

The veteran was again examined by VA in December 2000.  The 
veteran stated that his right knee symptoms were steadily 
worsening.  His knee hurt him every day and was aggravated by 
walking, lifting items, standing for prolonged periods of 
time, going down stairs and using a ladder.  He did not 
notice any swelling lately but in the past his knee used to 
swell and he had it taped on several occasions.  He wore a 
right knee brace and took Diclofenac for pain.  His right 
knee pain could keep him up at night or wake him up, and in 
the morning it was quite stiff.  The veteran also stated that 
his right knee was unstable.  It felt like it wanted to give 
out or that it was too weak or unsteady to hold his weight.  
The veteran explained that, when barefoot, his gait was very 
abnormal.  He used orthotics and high top boots to stabilize 
his walking.  He exercised in a therapeutic pool two to three 
times weekly and saw both a chiropractor and massage 
therapist to keep the right knee functional.  He was limited 
as to activities that he used to enjoy, such as hiking and 
sports.  He was also limited in playing with his 10-year-old 
daughter.  

Objectively, the veteran limped mildly while wearing shoes.  
Without his shoes, he had a significant limp.  The veteran 
had range of motion of the right knee from 5 to 110 degrees.  
There was discomfort with extension.  There was no clear 
evidence of ligamentous instability.  It was noted that X-
rays of the right knee taken in September 2000 showed mild 
narrowing of the knee joint.  There was spurring around the 
periphery of the medial and lateral tibial plateaus and 
anteriorly at the medial femoral condyle.  Otherwise, the 
articular surfaces were noted to be intact.  The impression 
was degenerative osteoarthritis of the right knee.  

In a November 2000 letter, a VA resident in orthopedic 
surgery indicated that the veteran was undergoing therapy on 
his right knee.  It was indicated that the veteran had no 
right knee instability and that surgery was not then being 
considered.  The treatment plan involved gentle range of 
motion exercises, aerobic exercise and use of anti-
inflammatory medications.  The veteran had also received 
injections of an artificial lubricant into his right knee.

A February 2001 letter written by private physician R. J. N., 
M.D., described the veteran's right knee symptomatology.  The 
veteran complained of swelling and discomfort in the right 
knee times two weeks.  There was severe pain with weight 
bearing.  He also had pain with bending the knee and using 
stairs.  He had locking of the knee in the past but reported 
no current locking problems.  Objectively, a moderately large 
right knee effusion was noted.  There was medial joint line 
tenderness.  Some lateral joint line tenderness was also 
noted.  Range of motion was from 3 to 120 degrees of flexion.  
Such motion was associated with pain.  McMurray's test was 
negative medially and laterally.  Ligamentous stability was 
normal.  The veteran's gait was antalgic.  The assessment was 
right knee degenerative joint disease.  

The veteran was again examined by VA in December 2001.  At 
that time, the veteran rated his right knee pain as a 4 out 
of 10 in the morning.  By the evening his pain was a 7 out of 
10.  Weather and exertion exacerbated his symptoms.  Such 
flare-ups were rated as an 8 out of 10.  The veteran believed 
that such pain reduced his range of motion by about 30 
percent.  Fatigue also played a part, reducing his motion by 
about 20 percent.  The veteran's right knee did not lock and 
he wore a brace.

Upon physical examination, the veteran walked with a very 
slow halting gait.  He could stand on his toes and his heels 
without difficulty.  He could squat to only 90 degrees of 
knee flexion due to pain.  There was significant crepitation 
on movement.  McMurray's sign was negative.  Anterior drawer 
sign was +3/4.  The veteran could extend his knee to only 10 
degrees of knee flexion.  He could flex the right knee from 
10 to 120 degrees.  His strength in muscle bundles 13 through 
15 was 4+/5.  In muscle bundles 5 through 12 his strength was 
5/5.  There was a 4 by .5 cm scar oblique at the 5 o'clock 
position on the right knee.  It was depressed, nonadherent, 
nontender and was not numb.  X-rays of the right knee showed 
tricompartmental degenerative arthritis.  The examiner 
commented that the veteran's right knee pain reduced his 
flexion by about 25 percent.  The examiner was unable to 
determine the extent to which such reduction in range of 
motion was due to fatigue. 

VA outpatient treatment records dated in 2003 reflect 
complaints of right knee pain.  A January 2003 report 
indicated that the pain was keeping him awake at night.  An 
April 2003 report revealed that the veteran was interested in 
an arthroscopic debridement of the right knee.  At that time, 
he was reporting pain of a level of 6-7/ out of 10.  He also 
noted a locking sensation in the right knee.  However, 
objective examination showed no instability.  There was 
moderate knee effusion and range of motion was from 0 to 120 
degrees.  

In June 2003, the veteran underwent arthroscopic debridement 
of the medial and lateral menisci, as well as arthroscopic 
chondroplasty.  

A February 2003 treatment record written by Dr. R. J. N. 
revealed complaints of intermittent right knee pain.  He had 
a flare-up over the past 10 days which he was treating with 
ice and Diclofenac.  There was moderate right knee effusion.  
The veteran's range of motion was from 3 to 120 degrees.  
There was medial and lateral joint line tenderness.  
McMurray's test was equivocal medially and laterally.  There 
was patellofemoral crepitation.  

A February 2003 treatment report written by R. C. C., M.D., 
noted the veteran's reports of right knee discomfort over the 
area of the medial joint.  He also felt a popping and 
catching at times.  Objectively, there was an effusion of the 
left knee.  There was quite a bit of pain with attempted 
range of motion.

Another February 2003 treatment report written by Dr. R. J. 
N. contained findings of mild right knee effusion.  The 
veteran's range of motion was from 3 to 130 degrees.  
Ligamentous stability was within normal limits.  There was 
diffuse medial and lateral joint line tenderness.  

In a May 2004 statement, the veteran's wife commented that as 
to his decreasing right knee function.  She reported the 
veteran was unable to walk long distances, comfortably use 
stairs or stand on a stepladder for any length of time.  She 
indicated he also had trouble negotiating uneven ground 
surfaces.  She stated that the veteran used many wraps and 
medicines to alleviate his right knee symptoms.  She remarked 
that the veteran's right knee disability greatly affected his 
life, in that he was unable to enjoy events and activities 
with his family, and prevented him from working on home 
maintenance projects.  

In a May 2004 statement, the veteran explained that he had to 
leave work two to three times each week to go for aquatic 
therapy for his right knee arthritis.  He also indicated he 
had to see a chiropractor two times a week.  He reported that 
his endurance was poor and that he was experiencing increased 
difficulty with daily activities.  He particularly had 
problems with prolonged walking or standing.  He described 
daily pain rated as a 7 or an 8 out of 10.  He further 
explained that he underwent trial injections in his right 
knee, but they provided only temporary relief.  He further 
explained that his right knee would swell in the winter, 
requiring him to take time off from work.  

Analysis 

The veteran is currently assigned a 20 percent evaluation for 
internal derangement of the right knee with degenerative 
arthritis pursuant to Diagnostic Codes 5010-5260.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2003).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, the veteran has been shown to have right 
knee flexion limited to no less than 110 degrees.  He has 
been shown to have right knee extension limited to no worse 
than 5 degrees.  On the basis of such findings, then, the 
next-higher 30 percent evaluation is not for application 
under either Diagnostic Code 5260 or 5261.  
In so finding, the Board has appropriately considered 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Here, the evidence clearly indicates right 
knee pain that limits the veteran's daily activities.  Such 
pain was exacerbated by prolonged standing, sitting and 
walking, as well as with lifting objects and using stairs.  
Such pain also precluded participation in sports and family 
activities.  Objectively, his pain limited his motion by as 
much as 25 percent, as noted by the VA examiner in December 
2001.  However, even with such limitation, the veteran could 
flex the knee from 10 to 120 degrees.  Thus, his disability 
picture is most closely approximated by his present 20 
percent evaluation, which already contemplates his pain and 
discomfort.  Without more severe limitation of motion, the 
veteran's right knee symptoms are not more consistent with 
the next-higher 30 percent rating under a limitation of 
motion Code.  

The Board has also considered whether any alternate Code 
sections might afford the veteran an increased, or additional 
separate rating.  The Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  However, in the 
present case, the medical findings do not establish loss of 
flexion to a compensable degree, even with consideration of 
pain.  Thus, assignment of a separate compensable evaluation 
for limitation of flexion of the right leg is not 
appropriate.  

It is noted that the veteran's internal derangement of the 
right knee with degenerative arthritis was previously rated 
under Diagnostic Code 5257, for "other impairment of the 
knee," described as involving recurrent subluxation or 
lateral instability.  Under that Code section, a 10 percent 
evaluation is warranted for slight knee impairment, and a 20 
percent evaluation is for application where the evidence 
shows moderate knee impairment.  A 30 percent rating is 
warranted for severe impairment of the knee.   

When a veteran with knee disability has compensable 
instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
and also has arthritis and limitation of motion of the knee 
to at least a compensable degree, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, and 5261, a separate rating can 
be assigned for the instability and a separate rating can be 
assigned for the limitation of motion.  VAOGCPREC 23-97.  
Here, the x-ray evidence clearly establishes arthritis.  
However, as is discussed below, due to the absence of 
definitive evidence showing right knee instability, a 
separate compensable rating is not warranted for right knee 
instability under Diagnostic Code 5257.  

Here, the veteran has complained at times that his knee felt 
as if it was going to give out.  Further, while the veteran 
wore a right knee brace, the objective findings consistently 
showed no ligamentous instability prior to December 2001.  On 
VA examination in December 2001, it was reported that the 
anterior drawer sign was +3/4.  However, on VA outpatient 
treatment in 2003, objective examination showed no 
instability.  Further, in a February 2003 treatment record, 
Dr. R.J.N. reported a McMurray's test was equivocal medially 
and laterally.  In another February 2003 report, Dr. R.J.N. 
indicated ligamentous stability was within normal limits.  In 
view of the foregoing, the Board finds there is no basis for 
a separate compensable evaluation under Diagnostic Code 5257.  

The Board further finds that there are no other Diagnostic 
Codes under which a higher evaluation could be achieved for 
the veteran's internal derangement of the right knee with 
degenerative arthritis.  For example, the evidence of record 
does not show ankylosis, precluding an evaluation under 
Diagnostic Code 5256.  Further, there was no objective 
evidence of dislocated semilunar cartilage, effusion or 
frequent episodes of "locking" pain, as required for a 
rating under Diagnostic Code 5258.  Moreover, as there were 
no findings of genu recurvatum, Diagnostic Code 5263 is 
inapplicable.  Finally, there were no findings of tibia and 
fibula impairment to permit an evaluation under Diagnostic 
Code 5262.  

Additionally, it is noted that the veteran's right knee 
disability involves a scar, and that he underwent 
arthroscopic surgery in June 2003.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for a scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a rating under Diagnostic Code 
7804.  Here the evidence does not establish that such 
criteria have been met.  Indeed, upon VA examination in 
December 2001, a 4 by .5 cm scar oblique was noted at the 5 
o'clock position on the right knee.  Such scar was depressed, 
nonadherent, nontender and was not numb.  The record does not 
reflect any complaint or finding relative to any subsequent 
or additional symptomatic surgical scar.  In view of the 
foregoing, the Board finds that a separate compensable 
evaluation for a right knee scar is not appropriate here.

In conclusion, the evidence reveals that the veteran's 
internal derangement of the right knee with degenerative 
arthritis is characterized by symptoms consistent with the 
currently assigned 20 percent rating under Diagnostic Code 
5010-5261.  There is no basis for assignment of the next-
higher 30 percent evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
internal derangement of the right knee with degenerative 
arthritis caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the right knee with degenerative 
arthritis is denied.  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


